UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ticker Symbol: (TDVFX) SEMI-ANNUAL REPORT March 31, 2012 www.towlefund.com Towle Deep Value Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance and Summary 2 Schedule of Investments 3 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 10 Supplemental Information 15 Expense Example 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the Towle Deep Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. TOWLE & CO. D E E PV A L U EI N V E S T I N G 1-888-998-6953 May 2012 To Our Shareholders: We are pleased to provide our first shareholder letter following the launch of the Towle Deep Value Fund (the “Fund”) on October 31, 2011.For the five months ended March 31, 2012, the Fund produced a total return of 3.90% compared to a total return of 10.14% for the Russell 2000 Value and 10.68% for the S&P 500 Index. While improving economic conditions persist, U.S. equity markets continue to reflect investor concerns regarding weak global growth, U.S. fiscal uncertainty, and the European debt crisis. Hemmed-in by these unresolved cross currents, investors stay in a defensive mode, reluctant to add capital to deep value stocks.As a result, the steady financial progress and attractive valuations of the Fund’s out-of-favor holdings remain unrecognized and unappreciated. It’s important to realize that periodic, short-term underperformance of the Fund is likely. No attempt is made to mirror established indexes, time the markets, or make investments based exclusively on macro-economic conditions. Instead, the Fund strives to capitalize on market inefficiencies by executing a patient, deep value investment discipline that uncovers significant discrepancies between short-term market prices and long-term company values. Predicting the stock market’s near-term direction is an impossible task for us, but over the long run attractive company valuations matter. Given this long-range view, the Fund is intended only for those investors possessing a minimum investment horizon of three years and preferably longer. Looking ahead, we continue to search for investment opportunities with compelling long-term appreciation potential. Our natural proclivity is to stay invested during uncertain times when the largest discrepancies between price and value most often occur. As contrarian value investors, we strive to be balanced and objective in our fundamental analysis while recognizing that investing “against the crowd” may not bring satisfactory short-term results. In the face of today’s doom and gloom environment, we are grateful to maintain portfolio holdings which we believe to be substantially undervalued. Thank you for investing with us, and for your continued confidence. J. Ellwood Towle Christopher D Towle Peter J. Lewis, CFA Wesley R. Tibbetts Stock fund prices fluctuate and investors may lose principal value. Micro-cap, small-cap and mid-cap stocks involve greater risks, and they can fluctuate in price more than larger company stocks. Foreign investments present additional risk due to currency exchange rate fluctuations, economic developments, political instability, and other factors. The Fund is non-diversified which increases the risk that the value of the Fund could go down because of the poor performance of a single investment. A value oriented investing style may go in and out of favor which may cause the Fund to sometimes underperform other equity funds 1 Towle Deep Value Fund FUND PERFORMANCE AND SUMMARY As of March 31, 2012 This graph compares a hypothetical $50,000 investment in the Fund made at its inception with a similar investment in the Russell 2000 Value Index.The value of the Russell 2000 Value Index on October 28, 2011 is used as the beginning value on October 31, 2011.Results include reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap segment of the U.S. equity universe. This Index does not reflect expenses, fees or sales charge, which would lower performance.This Index is unmanaged and it is not possible to invest in this Index. Total Returns as of March 31, 2012 3 Months Since Inception* Towle Deep Value Fund 11.84% 3.90% Russell 2000 Value Index 11.59% 10.14% * Inception date 10/31/11. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Gross and net expense ratios for the Fund are 1.52% and 1.20% which are the amounts stated in the current Prospectus as of the date of this report.The contractual fee waivers are in effect through October 31, 2012 (when it will automatically renew for an additional one year period). Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund's advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 2 Towle Deep Value Fund SCHEDULE OF INVESTMENTS As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 93.5% CONSUMER DISCRETIONARY – 24.2% Brown Shoe Co., Inc. $ Charming Shoppes, Inc.* GameStop Corp. - Class A Goodyear Tire & Rubber Co.* Jones Group, Inc. OfficeMax, Inc.* RadioShack Corp. Royal Caribbean Cruises Ltd. Sonic Automotive, Inc. - Class A Whirlpool Corp. CONSUMER STAPLES – 11.4% Chiquita Brands International, Inc.* Dean Foods Co.* Dole Food Co., Inc.* SUPERVALU, Inc. ENERGY – 10.6% Arch Coal, Inc. Cal Dive International, Inc.* Tesoro Corp.* Valero Energy Corp. FINANCIALS – 15.2% Allied World Assurance Co. Holdings A.G. Argo Group International Holdings Ltd. CNA Financial Corp. Hanover Insurance Group, Inc. PHH Corp.* INDUSTRIALS – 16.0% Aegean Marine Petroleum Network, Inc. Genco Shipping & Trading Ltd.* General Cable Corp.* Hawaiian Holdings, Inc.* Meritor, Inc.* Navistar International Corp.* 3 Towle Deep Value Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY – 12.6% Canadian Solar, Inc.* $ Celestica, Inc.* Ingram Micro, Inc. - Class A* Sanmina-SCI Corp.* Unisys Corp.* MATERIALS – 3.5% AM Castle & Co.* PolyOne Corp. TOTAL COMMON STOCKS (Cost $5,132,385) Principal Amount Value SHORT-TERM INVESTMENTS – 4.4% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $257,616) TOTAL INVESTMENTS – 97.9% (Cost $5,390,001) Other Assets in Excess of Liabilities – 2.1% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 4 Towle Deep Value Fund SUMMARY OF INVESTMENTS As of March 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Discretionary 24.2% Industrials 16.0% Financials 15.2% Information Technology 12.6% Consumer Staples 11.4% Energy 10.6% Materials 3.5% Total Common Stocks 93.5% Short-Term Investments 4.4% Total Investments 97.9% Other Assets in Excess of Liabilities 2.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 Towle Deep Value Fund STATEMENT OF ASSETS AND LIABILITIES As of March 31, 2012 (Unaudited) Assets: Investments, at value (cost $5,390,001) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Due from Advisor Offering costs Prepaid expenses Total assets Liabilities: Payables: Administration fees Shareholder Servicing Plan (Note 6) Investment securities purchased Audit fees Fund accounting fees Chief Compliance Officer fees Custody fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment gain Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 6 Towle Deep Value Fund STATEMENT OF OPERATIONS For the Period October 31, 2011* through March 31, 2012 (Unaudited) Investment Income Dividends $ Interest 11 Total investment income Expenses Administration fees Offering costs Advisory fee Fund accounting fees Transfer agent fees Registration fees Audit fees Legal fees Chief compliance officer fees Trustees fees and expenses Shareholder Servicing Plan (Note 6) Custody fees Shareholder reporting fees Insurance fees Miscellaneous Total expenses Advisory fee waived ) Other expenses waived ) Net expenses Net investment gain Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations See accompanying Notes to Financial Statements. 7 Towle Deep Value Fund STATEMENT OF CHANGES IN NET ASSETS For the Period October 31, 2011* to March 31, 2012 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment gain $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold Cost of shares redeemed ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold Shares redeemed ) Net increase from capital share transactions * Commencement of operations See accompanying Notes to Financial Statements. 8 Towle Deep Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period October 31, 2011* to March 31, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment gain - Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return % 3 Ratios and Supplemental Data: Net assets, end of period $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 4 After fees waived and expenses absorbed % 4 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% 4 After fees waived and expenses absorbed % 4 Portfolio turnover rate 21
